On October 9, 2004, the defendant was sentenced to the following: Count I: Sexual Assault, a Felony: Thirty (30) years in the Montana State Prison with 22 V2 years suspended; and Count II: Indecent Exposure, a Misdemeanor: a Six (6) month commitment to the Ravalli County Detention Center to run concurrent with Count I.
On June 10, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mark McLaverty. The state was represented by Geoffrey Mahar.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he had not been in contact with his attorney and requested his hearing be continued so he can have sufficient time to discuss his case with his attorney.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be continued to August 2004.
Done in open Court this 10th day of June, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John W. Whelan.